The opinion of the court was delivered by
Tyler, J.
The only question presented by the agreed statement is, whether these minors, while living with their parents ■and subject to their parents’ control, gained a residence in their own right in defendant town. Section 13, act 42 of the laws of. *4571886, is as follows : “ For all purposes under this act the residence of a person shall be in the town in which he last resided: for the term of three full years, maintaining himself and family.”'
Although the former pauper law was repealed by the act referred to, resort may properly be had to the decisions under it for the purpose of ascertaining the legal signification of the term <£ residence,” which is employed in both laws.
It was held in Ryegate v. Wardsboro, cited by Aldis, J., in Brownington v. Charleston, 32 Vt. 411, that a person non com'-pos could not be said to go to a town to reside, that the animusmanendi could not be predicated of him; and in Westmore v. Sheffield, 56 Vt. 239, that a person must have the mental capac? ity or power to form an intention and to have a choice and desire as to his place of abode.
Under the old law a married woman, living with her husband,, could not acquire an independent, personal residence, and while-thus living she could not be said to maintain herself. Brookfield v. Hartland, 10 Vt. 424. By parity of reasoning we hold that unemancipated minors, living with and^maintained wholly or in part by their parents, do not come within the purview of the section above quoted. They reside in a town by reason, of the intention and choice of their parents and not their own voluntary choice. They are not in the exercise of the volition that is essential to the acquiring of a residence in their own right,, and they cannot be said to maintain themselves.
Judgment affirmed..